                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

 JAMES WONG and SUZANNE HOY,
      Plaintiffs,

        v.
                                                       No. 3:16-cv-1873 (VAB)
 BOARD OF EDUCATION,
     Defendant.


                                             ORDER

       On October 17, 2016, James Wong and Suzanne Hoy (“Plaintiffs”) filed a lawsuit against

the Board of Education of Southington, Connecticut (“Southington”) alleging the defendant

violated their son’s right to an appropriate education under state and federal special education

statutes. Notice of Removal, ECF No. 1 (Nov. 15, 2016).

       On October 23, 2018, following a post-discovery telephonic status conference, the parties

were referred to the Honorable Holly F. Fitzsimmons for a settlement conference. ECF No. 34-

35 (Oct. 23, 2018).

       On April 16, 2019, the Court granted Plaintiffs’ counsel’s motion to withdraw as

attorney. Order, ECF No. 57 (Apr. 16, 2019).

       Since then, the case has stagnated.

       On November 20, 2019, the Court held a status conference. Minute Entry, ECF No. 68

(Nov. 20, 2019). The parties indicated that settlement was unlikely, and Southington requested

more clarification on deadlines for dispositive motions.

       Consistent with this Court’s inherent authority to manage its docket with a “view toward

the efficient and expedient resolution of cases,” Dietz v. Bouldin, 136 S. Ct. 1885, 1892 (2016),

the Court sua sponte issues the following orders.


                                                 1
       Plaintiffs must either have an attorney enter an appearance on their behalf or enter

appearances as pro se self-represented litigants by December 20, 2019.

       If Plaintiffs fail to do either by December 20, 2019, then Southington may file a

dispositive motion by January 17, 2020, and the Court will consider if the case can be

successfully prosecuted, or if it must be dismissed.

       SO ORDERED at Bridgeport, Connecticut, this 20th day of November, 2019.

                                                              /s/ Victor A. Bolden
                                                            Victor A. Bolden
                                                            United States District Judge




                                                 2
